Title: Thomas Jefferson: List of Taxable Property, 6 Mar. 1821, 6 March 1821
From: Jefferson, Thomas
To: 

A list of the taxable property of the subscriber in Albemarle on the 1st day of Feb. 1821. for which he is liable.4492 ⅓ acres of land. note that within the last year the subscriber has sold to Dr Chas Everett the tract of 400. a. called Pouncey’s and to Abraham Holly the Limestone tract of 4. as which are therefore to be transferred to them in the Commrs books.56. slaves above 12. years of age.13. horses and mules1. four wheeled carriage.Th: JeffersonMar. 6. 21.